HAWKINS, Judge.
Conviction is for violating the Sunday Law, punishment being assessed at a fine of twenty dollars against each of the appellants.
The prosecution originated in the County Court of Wilbarger County. The complaint was taken by the acting county attorney of said county. So far as the record before us shows no information was ever filed. Without an information the county court had no jurisdiction. See Art. 29, C. C. P., Ethridge v. State, 76 Texas Crim. Rep., 41; Day v. State, 127 Texas Crim. Rep., 19, 74 S. W. (2d) 699.
The judgment is reversed and the cause remanded.